Citation Nr: 0908962	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  02-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for disability 
manifested by chest pain.

7.  Entitlement to service connection for gastrointestinal 
disability, including an inguinal hernia.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and December 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that by statements received in June 2005, 
August 2006 and November 2006, the Veteran checked the 
appropriate boxes to indicate that he wanted a Board hearing 
at the RO.  By statement received in March 2008, the Veteran 
stated that he specifically wanted a Board hearing at the RO 
(Travel Board).  By statement received in May 2008, the 
Veteran initialed the appropriate line indicating that he 
would not be able to attend his scheduled hearing and to 
reschedule him for another hearing when the Board returned to 
Portland, Oregon.  However, on that same form received in May 
2008, the Veteran also initialed the appropriate line to 
forward his claims file to the Board for determination of his 
appeal.  Subsequently, in a letter received in July 2008, the 
Veteran indicated that he wanted a Board hearing in 
Washington, D.C.  Per the Veteran's request, a hearing before 
the Board in Washington, D.C. was scheduled for December 
2008.  However, the Veteran failed to appear.

In a statement received in April 2002, the Veteran claimed 
entitlement to service connection for right shoulder 
disability, gastroesophageal reflux disease and lung 
disability.  Further, in a substantive appeal received in 
July 2003, the Veteran claimed clear and unmistakable error 
(CUE) regarding PTSD, psychiatric disability, hearing loss, 
bilateral knee disability chest pain, and gastroenteritis.  
Additionally, in a statement received in May 2008, it appears 
that the Veteran wanted to reopen a claim of entitlement to 
service connection for diabetes.  These matters are hereby 
referred to the RO for clarification from the Veteran and his 
representative and for any necessary action.  


FINDINGS OF FACT

1.  Service connection for schizoaffective disorder was 
denied by a June 1995 rating decision; a notice of 
disagreement was received, however, the Veteran did not 
perfect appeal following the issuance of a statement of the 
case.    

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
schizoaffective disorder has not been received since the June 
1995 rating decision.

3.  The reopening of a claim of entitlement to service 
connection for back disability was denied by an August 2001 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability has not been received since the August 2001 rating 
decision.

5.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is bilateral otherwise related to such service.

6.  Right knee disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is right knee disability otherwise related to such 
service.

7.  Left knee disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is left knee disability otherwise related to such 
service.

8.  Disability manifested by chest pain was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is disability manifested by chest pain 
otherwise related to such service.

9.  Gastrointestinal disability, to include an inguinal 
hernia, was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is such disability 
otherwise related to such service.

10.  Service connection for post-traumatic stress disorder 
was denied by a September 1991 Board decision; the Veteran 
did not appeal.     

11.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for post-
traumatic stress disorder has not been received since the 
September 1991 decision.

12.  The Veteran is not service-connected for any disability. 


CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied entitlement to 
service connection for schizoaffective disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
June 1995 denial of service connection for schizophrenic 
disorder, and the claim of service connection for 
schizoaffective disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The August 2001 rating decision which denied reopening a 
claim of entitlement to service connection for back 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has not been received since the 
August 2001 denial to reopen the claim of entitlement to 
service connection for back disability; and thus, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

6.  Right knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

7.  Left knee disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

8.  Disability manifested by chest pain was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

9.  Gastrointestinal disability, to include an inguinal 
hernia, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

10.  The September 1991 Board decision which denied 
entitlement to service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. § 7104 (West 2002).

11.  New and material evidence has not been received since 
the September 1991 denial of service connection for post-
traumatic stress disorder, and the claim of service 
connection for post-traumatic stress disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

12.  The criteria of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in November 2004, it appears that the Veteran 
was furnished the necessary VCAA notice as to all 
disabilities at issue.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and the applicable 
laws and regulations, and information and evidence necessary 
to reopen his claims of service connection for 
schizoaffective disorder, back disability, and PTSD 
disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was also furnished subsequent VCAA notice letters 
in March 2006 and April 2008.  The totality of the VA 
communications have adequately complied with VCAA notice 
requirements and there is no prejudice to the Veteran by 
proceeding with appellate review at this time.  The Board 
also believes it significant that the Veteran has been 
represented by a state service organization which is well-
versed in laws and regulations pertaining to Veteran's claim.  

While the VCAA notices were not provided prior to the initial 
adjudication of the claims, the Veteran has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims have been readjudicated since the VCAA notice as 
evidenced by several supplemental statements of the case.  
The Veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  
    
VA has obtained service, VA and private treatment records, as 
well as Social Security Administration (SSA) records.  
Reports of several VA examinations are of record.  To the 
extent any particular disability has not been the subject of 
such an examination, the Board has found that the evidence of 
record is sufficient to decide those issues.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by decisions 
on the claims at this time.

Credibility of Certain Evidence

At the outset, the Board must address what it believes is a 
significant problem with the authenticity of a great deal of 
evidence.  After careful review and inspection of the 
evidence, the Board must conclude that many documents of 
record are simply not genuine and appear to have been created 
by someone other than the purported source or author of the 
particular item of evidence.  For example, of record is an 
undated "Insadent [sic] report  and report of medical 
tretment [sic]" which appears intended to be viewed as an 
official military record.  The document states that three 
Marines from the 1st Battalion 2d Infantry were injured while 
training at Camp Pendleton, California in May 1966.  Other 
purported medical statements and treatment records are not on 
any professional letterhead and appear to be typed on the 
same typewriter.  Some purported medical reports appear to 
use identical language as others.  The claims file includes 
RO communications to the effect that it was suspected that a 
number of items of submitted evidence were fraudulent.  In 
fact, when presented with this possibility, the Veteran asked 
that certain documents thought to be questionable be 
withdrawn from the record.  The Board notes that at least one 
psychiatric treatment record includes a comment suggesting 
that the Veteran's report of witnessing a death or deaths 
during basic training may be a product of his mental status.  
A review of medical records and the Veteran's own statements 
also reveals various inconsistencies over the course of the 
appeal.  For example, prior PTSD claims appear to have been 
advanced by the Veteran on the basis of combat stressors in 
Vietnam.  In a December 1989 statement, the Veteran relates 
his experiences after he went to Vietnam.  However, in 
various other statements, the Veteran claims he never said he 
went to Vietnam and must have been misunderstood.  

The record suggests that the RO considered forwarding the 
case for investigation of the questionable items of evidence.  
However, no such action was taken.  In this regard, the Board 
fully recognizes that the Veteran suffers from very 
significant psychiatric disability.  Certain records refer to 
auditory and visual hallucinations.  Some medical records 
refer to the Veteran as a poor historian.  As a result of the 
various inconsistencies in the Veteran's statements and the 
many items of evidence of questionable authenticity, the 
Board proceeds with its review based on what it finds to be 
the credible, authentic items of evidence.  It is unfortunate 
that the evidentiary record has been tainted by such a large 
number of items of fabricated evidence.  This makes more 
difficult the Board's objective of accomplishing a fully 
informed appellate review of the issues.    

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, arthritis, cardiovascular disease, and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Turning to the record, service treatment records include a 
report of examination in September 1965.  In the section for 
reporting history, the Veteran checked the appropriate boxes 
to specifically deny the following:  swollen or painful 
joints, shortness of breath, asthma, pain or pressure in the 
chest, chronic cough, stomach or intestinal trouble, 
arthritis, lameness, bone or joint deformity, trick or locked 
knee, depression or excessive worry, nervous trouble of any 
sort, suicide attempts.  Audiological examination did not 
show hearing loss.  On clinical examination, the following 
systems were clinically evaluated as normal:  lower 
extremities, spine, heart, lungs and chest, abdomen and 
viscera (including hernia), and psychiatric.  The Board views 
the September 1965 report as evidence that neither the 
Veteran nor the medical examiner were of the opinion that the 
Veteran had any of the disorders at issue at that time.  

A February 1966 service treatment record shows that the 
Veteran was referred for a consultation regarding a suspected 
left groin hernia.  The consultation report was to the effect 
that a hernia could not be detected.  

Service records dated in may 1966 document a Board of Medical 
Survey finding that the Veteran had spondylolysis which 
existed prior to service and was not aggravated.  One record 
referred to a back injury in jail.  The Veteran was 
subsequently discharged on recommendation of the findings of 
the Board of Medical Survey.  

An August 1972 record from the Salt Lake City VA medical 
facility documents hospitalization for 1 day for an overdose 
and situational depression.  The Veteran refused follow-up 
psychiatric consultation.   

The claims file include numerous medical reports dated from 
the 1970's on, including examination reports.  Various 
statements from the Veteran are of record including 
testimony.  

As noted earlier, the record also includes various documents 
of questionable authenticity.  The following discussion 
references certain such items as examples. The Board affords 
no probative value to such evidence. 

1.  Schizoaffective disorder. 

A review of the record shows that entitlement to service 
connection for schizoaffective disorder was denied by the RO 
in June 1995.  The RO denied the Veteran's claim noting that 
the record failed to show the onset or aggravation of any 
mental disorder during service or the presence of a psychosis 
within the one year presumptive period following separation 
from service.  The Veteran was informed of the June 1995 
rating decision and did file a notice of disagreement to 
initiate an appeal.  However, the Veteran did not file a 
substantive appeal following the issuance of a statement of 
the case.  The June 1995 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Although the RO may have determined that new and material 
evidence was received to reopen the claim when it had 
readjudicated as reflected in the July 2006 supplemental 
statement of the case, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the June 1995 rating 
decision did not include any documentation of inservice 
manifestations of mental disability or any medical records of 
mental disability for several years after service.  Evidence 
received since that time include various medical records 
documenting ongoing treatment for psychiatric disability.  
However, while a good number of these items of evidence are 
new in the sense they were not of record in 1995, the Board 
declines to view them as material.  The essential basis of 
the prior denial was the lack of evidence of inservice 
manifestation of psychiatric disability or manifestation of 
such disability within one year of discharge.  

The Board acknowledges a purported July 1966 (just a month 
after discharge from service) psychology service consultation 
note referencing depression and schizoaffective disorder.  
However, this document is not on any professional letterhead 
or printed medical report and appears to be typed on the same 
typewriter as many other documents of questionable 
authenticity.  Moreover, the language in this document is 
almost identical to that in a July 1994 psychology service 
consultation note (also without professional letterhead).  
The Board finds such items of evidence to be inherently 
incredible under the overall circumstances of this case.  
Such evidence is not entitled to any presumption of 
credibility and does not raise any reasonable possibility of 
substantiating the claim.  The record includes other such 
fabricated documents which on their face appear to date the 
psychiatric disorder to shortly after service.  However, the 
Board disregards all such fabricated documents and finds that 
the Board finds that the schizoaffective disability claim has 
not been reopened. 

2.  Back Disability

A review of the record shows that the claim to reopen a claim 
for service connection for back disability was denied by the 
RO in August 2001.  The appellant was informed of the August 
2001 decision.  Although a letter was received from the 
Veteran in January 2002, this letter did not express a desire 
for appellate review.  See 38 C.F.R. § 20.201 (2008).  It was 
therefore not a valid notice of disagreement.  Under the 
circumstances, the Board finds that the August 2001 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  Instead, 
the letter received in January 2002 was treated as another 
claim to reopen.  By rating decision in January 2002, the RO 
denied the Veteran's claim to reopen and the present appeal 
ensued.

The evidence of record at the time of the August 2001 rating 
decision consisted of service treatment records (including 
the report of the Board of Medical Survey); an August 1986 
private treatment record from Baptist Memorial Hospital; June 
1994 private treatment records from Robert Sealby, M.D., W. 
Steven Rudd, M.D., and Primary Health; VA treatment records 
from July 1972 to August 1972, October 1989, and from August 
1993 to March 2001; and SSA records.

By rating decision in August 2001, the RO denied reopening 
the Veteran's claim of entitlement to service connection for 
back disability finding no new and material evidence.  

When the Veteran was afforded a VA examination in March 2003, 
it was noted that the Veteran was separated from service 
because of a back problem.  The VA examiner noted that it was 
well documented.  In the diagnosis section of the VA 
examination record, it was noted that it was likely as not 
that the Veteran did have a problem with the back in service.  
The VA examiner continued that he questioned the diagnosis of 
lumbosacral fusion since it was not documented in x-ray, but 
there was no doubt about the service-incurred portion which 
is well-documented in the claims file.  The VA examiner 
stated that it was likely as not that the back disability 
certainly was a well-documented problem with no prior 
history.  However, in an October 2003 addendum, the same 
examiner stated that the veteran had a back injury during 
service but that he continued to have a problem with his back 
prior to this.  The report of a subsequent VA examination in 
January 2005 shows that the examiner reviewed the record and 
noted the single episode of back pain during service.  
However, the examiner opined that the single episode of back 
pain did not have a plausible connection to the multiple 
symptoms that developed after discharge.  The VA examiner 
stated that a diagnosis of back problems existed prior to 
enlistment without exacerbation or aggravation while in the 
military was appropriate.  The examiner continued that the 
Veteran's history of back surgery and current complaints had 
nothing to do with the single episode of back injury 
sustained in May 1966.  

The underlying reason for the prior denial of the veteran's 
back disability claims was that military medical personnel 
determined that the back disorder preexisted service and was 
not aggravated by service.  The Board does not view any 
credible newly received evidence as raising a reasonable 
possibility of changing that determination.  The new medical 
opinions do acknowledge the 1966 injury which the Veteran 
apparently suffered in jail.  However, a service record 
noting this injury was already of record at the time of the 
prior decision.  Moreover, the overall effect of the new 
evidence appears to support the finding of a preexisting 
disability and a finding of no aggravation during service.  
In other words, the newly received evidence does not tend to 
refute the reason for the prior denial.    

Various purported medical records pertinent to the back claim 
have been reviewed by the Board, but the Board finds such 
items to be fabricated documents.  As such, they do not raise 
a reasonable possibility of substantiating the claim.  The 
back disability claim has not been reopened. 

3.  Hearing Loss

On VA audiological examination in March 2007, the Veteran 
claimed noise exposure to M-16 rifles and artillery fire 
during basic training in service.  

As noted previously, organic disease of the nervous system 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Certain items of medical evidence suggest that the Veteran 
does have current hearing loss disability as defined by 38 
C.F.R. § 3.385.  On VA examination in March 2007, audiometric 
testing revealed auditory thresholds of greater than 40 
decibels for several of the relevant frequencies in each ear.    

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of bilateral hearing loss.  
Audiological testing in September 1965 (converted to ISO 
units) showed hearing acuity which did not meet the 
regulatory definition of hearing loss disability.   

Post service treatment records show that the Veteran was 
first seen for his hearing when he was afforded a VA 
examination in February 1995, which is approximately 29 years 
after service.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Consequently, the one year presumption is not 
for application.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

On VA examination in February 1995, it was noted that there 
was history of some noise exposure in the military from 
explosions and gunfire, and after service from heavy 
equipment and tractors for 28 years.  The audiologist 
diagnosed bilateral mild high frequency sensorineural hearing 
loss with good speech recognition.  

At the April 2007 VA examination, the Veteran reported noise 
exposure to M-16 rifles and artillery fire during basic 
training.  The Veteran additionally reported that he used to 
hunt without ear protection.  After examining the Veteran, it 
was observed that auditory responses were inconsistent, and 
speech reception thresholds were significantly better in both 
ears than pure-tone averages.  It was additionally observed 
that the Veteran claimed a moderately-severe to profound 
hearing loss in both ears but did not appear to have any 
trouble hearing normal conversational level speech during the 
interview portion of the examination.  The VA examiner 
observed that the Veteran had excellent or good speech 
recognition ability in both ears at a presentation level 
below where he claimed to just barely hear; and that the 
acoustic reflexes that were present in both ears would not 
have been possible with the degree of hearing loss the 
Veteran was claiming.  After examining the Veteran and review 
of the Veteran's claims file, the VA examiner stated that 
there is no evidence of hearing loss as the result of 
military service.  The Board notes that there is no medical 
opinion of record to suggest otherwise.

In a June 2007 addendum, the VA examiner noted that after 
review of the claims file, there were no changes to the 
opinion that was expressed in the March 2007 VA audiological 
examination.  It was noted that because the Veteran was not 
being truthful, his true hearing thresholds were unknown and 
it was suspected that he had normal hearing in both ears.  

The Board acknowledges the Veteran's assertions that he has 
hearing loss that was caused by in-service noise exposure.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.

4.  Right and Left Knee Disabilities. 

Certain medical records show that the Veteran does have 
current disabilities of the knees.  Some reports suggest 
arthritis.  

However, service treatment records do not show any complaints 
or treatment for knee disorders.  At the time of a September 
1965 examination, the Veteran denied any problem with a trick 
or locked knee.  Significantly, the examiner reported that 
the Veteran's lower extremities were clinically normal.  

The record includes a document purporting to be an October 
1966 treatment record from Thomas Dorrah, M.D. which 
references treatment for left and right knee disabilities 
within one year of service.  At the time, the Veteran 
reported that the injury occurred during training in May 1966 
in Camp Pendleton, California.  This document is also of 
questionable authenticity given its lack of professional 
letterhead and similar appearance to other such submitted 
documents.  

There is otherwise no persuasive credible evidence that 
relates current knee disorders to service.  In fact, some 
post-service medical records refer to post-service injuries.  
Service connection is not warranted as there is no persuasive 
evidence of a causal nexus between current disabilities of 
the knees and service.  The preponderance of the evidence is 
against service connection for disabilities of the knees. 

5.  Disability Manifested by Chest Pain. 

Various medical records refer to current complaints of chest 
pain.  These records reference angina, possible myocardial 
infarction, shortness of breath.  The Board proceeds under 
the assumption that there is medical evidence of current 
disability.  The question is whether there is a link to 
service.

The September 1965 report of examination during service shows 
that the Veteran denied any pertinent symptoms and his heart, 
chest and lungs were clinically evaluated as normal at that 
time.  Service treatment records do include one June 1966 
record which documents treatment for various symptoms such as 
chills, cough, chest pain, and sore throat.  No duty was 
ordered for 24 hours and medications given.  There was no 
diagnosis.  Post-service medical records do not suggest any 
causal relationship between any current disability manifested 
by chest pain and service.  The preponderance of the evidence 
is against this claim 

6.  Gastroenteritis. 

The Veteran is further claiming entitlement to service 
connection for gastroenteritis, but has also referenced an 
inguinal hernia.  A May 1966 report of treatment documents 
treatment for what was diagnosed as acute gastroenteritis.  
Of record is a document purported to be an October 1966 
record from Ron J. Emarson, M.D. to the effect that the 
October 1966 diagnosis of acute gastroenteritis had been a 
mistake and that subsequent testing determined that the 
Veteran had an inguinal hernia.  The Board declines to give 
any probative value to the October 1966 document which, as 
many other such documents of record, does not appear to be 
authentic.  As with all the others, there is no professional 
letterhead and it appears very similar in appearance to the 
others.  Also, as with the others, it contains a large number 
of misspelled words which also suggests that it is not a 
genuine document drafted by a medical professional.  

There is otherwise no credible, persuasive evidence of a 
nexus between any current chronic gastrointestinal 
disability, to include an inguinal hernia, and service.  The 
February 1966 service treatment record shows that the Veteran 
received a special consultation for a suspected hernia, but 
none was detected.  

7.  Post-Traumatic Stress Disorder. 

The Board also notes that the Veteran is attempting to reopen 
his claim of service connection for PTSD.  However, the Board 
finds no new and material evidence to reopen the claim.  The 
PTSD claim has been denied in the past, including by the 
Board in September 1991, based on the Veteran's initial 
allegation of Vietnam service.  The Veteran did not appeal 
the 1991 Board decision, and it is final.  

The Veteran has now claimed a new stressor involving the 
injury and death of certain individuals while training in 
1966.  In support of this contention, the record includes an 
undated "Insadent [sic] report  and report of medical 
tretment [sic]" which appears intended to be viewed as an 
official military record.  The document states that three 
Marines from the 1st Battalion 2d Infantry were injured while 
training at Camp Pendleton, California in May 1966.  This 
document is clearly not genuine.  Under normal circumstances, 
the Board might view a report of new stressors as sufficient 
to reopen a prior final PTSD claim.  However, under the 
particular circumstances of this case which show that a 
fabricated service record was submitted and which include 
medical evidence suggesting that the Veteran's account of and 
dreams of a fatal accident during training may be a product 
of his psychotic symptomatology, the Board declines to accept 
the Veteran's account of new inservice stressors as 
sufficient to reopen his PTSD claim.  The evidence submitted 
in support of this issue simply do not raise a reasonable 
possibility of substantiating the claim.  

8.  Total Disability Based on Individual Unemployability.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The record shows no service-connected disabilities.  There is 
therefore no possible basis for an award of a total rating 
based on individual unemployability due to service-connected 
disability.  

Conclusion

The above decision specifically discusses only certain items 
of fabricated evidence as examples.  The multi-volume claims 
file includes a large number of such items.  Although each 
item has not been specifically discussed, the Board's review 
has included inspection of and consideration of each item of 
evidence in the claims file.  The Board's overall conclusion 
is that all such items of fabricated evidence are entitled to 
no probative weight.  The Board has based its decision only 
on those items of evidence which bear the customary 
appearance of legitimacy.  The Board observes that the RO 
made numerous attempts to obtain evidence cited by the 
Veteran and to confirm the legitimacy of certain evidence.  
When asked about certain questionable evidence, the Veteran's 
response was to ask that it be withdrawn.  The Veteran's 
representative has asked that the Board conduct a fair review 
of the appeal under the circumstances with the doctrine of 
reasonable doubt in mind, and the Board has endeavored to do 
so despite the muddied evidentiary record presented for 
review.  


ORDER

The appeal is denied as to all issues.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


